Citation Nr: 1103207	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a pilonidal cyst, claimed as due to treatment 
performed at a VA medical facility in 1953.

2.  Entitlement to service connection on a direct basis for 
residuals of a pilonidal cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from December 1952 to December 1956.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2010 rating decision of the VA Regional 
Office (RO) in St. Paul, Minnesota, which, inter alia, denied the 
Veteran's claim for service connection for residuals of a 
pilonidal cyst.  The RO subsequently rendered a statement of the 
case in July 2010 that readjudicated the Veteran's direct claim 
for service connection of his pilonidal cyst, and additionally 
denied the Veteran's claim for compensation under 38 U.S.C. § 
1151.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to both the Veteran's 38 U.S.C. § 1151 claim for 
compensation and his direct claim for service connection for 
residuals of a pilonidal cyst.

The Veteran was afforded a VA examination for his claims in 
December 2009.  Following a review of the Veteran's claims file 
and after conducting an examination, the examiner opined that the 
Veteran did not currently have a pilonidal cyst, nor did he have 
any residuals in relation to his previous surgical interventions.

Once VA provides a medical examination, due process requires that 
VA notify the claimant prior to the adjudication of the claim of 
any inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. 
App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 
123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate examination 
report "if further evidence or clarification of the       
evidence . . . is essential for a proper appellate decision").  

In the instant case, the Board finds that the December 2009 VA 
examiner failed to take into account all pertinent evidence of 
record before rendering his decision, and he provided an 
inadequate basis for his opinion.  While the examination report 
indicates that the VA examiner reviewed the Veteran's claims 
file, the examiner did not adequately discuss the evidence of 
record.  The record indicates that the Veteran has complained on 
at least three occasions to VA clinicians of symptoms of fecal 
incontinence.  During an August 2008 visit to the Minneapolis 
VAMC, the clinician noted that the Veteran suffered from a 
"longstanding difficulty with stool contro[l] with loose stool 
and gas."  During a November 2008 visit to the Minneapolis VAMC, 
the clinician noted that the Veteran's fecal incontinence had 
improved despite a lack of therapy, but also noticed some soiling 
upon physical examination.  During a September 2009 visit to the 
Minneapolis VAMC, the clinician noted that the Veteran claimed to 
have experienced ongoing fecal incontinence for the preceding 50 
years.  The clinician noted that the Veteran had "learned to 
live with the fecal incontinence" since he had it for "almost 
all of his life."

The December 2009 VA examiner discussed none of these complaints 
of record before concluding that the Veteran did not suffer from 
any residuals of a pilonidal cyst.  As such, a clarifying opinion 
is necessary prior to further consideration of these matters by 
the Board.

Finally, while this matter is remanded for an additional medical 
opinion, the Board reminds the Veteran that it is his 
responsibility to submit evidence to support his claim.  See 38 
U.S.C.A. § 5107(a) (West 2002).  Corresponding to VA's duty to 
assist the veteran in obtaining information is a duty on the part 
of the veteran to cooperate with VA in developing a claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the 
duty to assist is not always a one-way street).  VA's duty must 
be understood as a duty to assist the veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008).  

To that end, in May 2010, the RO scheduled the Veteran for a 
colorectal examination to supplement the medical record after 
taking note of the Veteran's complaints of fecal incontinence as 
discussed above.  The Board notes that the Veteran failed to 
appear for this examination and provided no good cause for such 
failure to appear.  The claims file reveals, however, that the 
Veteran has otherwise consistently cooperated in the development 
of the record for his claim, including attending the December 
2009 VA examination.  The Board therefore orders that the RO 
schedule another colorectal examination of the Veteran.  The 
Board reminds the Veteran and his representative that failure of 
the Veteran to report for any scheduled examination will result 
in his appeal being decided based on the evidence of.  See 38 
C.F.R. § 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a colorectal examination with a VA 
physician of appropriate expertise, and not 
the examiner who conducted the December 
2009 VA examination.  

Following a review of this remand 
directive, a complete review of the 
Veteran's claims file, and a physical 
examination of the Veteran:

a.  Regarding the Veteran's direct 
claim for service connection of a 
pilonidal cyst and residuals, the 
examiner should identify and discuss 
all currently existing colorectal 
disabilities, if any, including but 
not limited to the presence of 
pilonidal cysts and complaints of 
fecal incontinence.  For each 
disability identified, the examiner 
should render an opinion as to whether 
it is at least as likely as not (i.e., 
a probability of 50 percent or 
greater) that the disability is due to 
or the result of the Veteran's active 
military service.

b.  Regarding the Veteran's claim of 
entitlement to compensation for 
pilonidal cyst residuals under 38 
U.S.C. § 1151, the examiner should 
opine whether it is at least as likely 
as not (i.e., a probability of 50 
percent or greater) that:

i.  the Veteran suffered from a 
disability or additional 
disability after receiving care 
from VA for his pilonidal cysts, 
including the marsupialization 
surgery that he underwent in 
April 1957 at the Fargo, 
Minnesota VA Medical Center.

ii.  any additional disability 
noted under paragraph i above, 
resulting from the Veteran's VA 
treatment was caused by 
carelessness, negligence, lack of 
proper skill, error in judgment, 
or similar instance of fault on 
the part of VA in furnishing care 
to the Veteran.  

The examiner should provide an opinion 
as to whether such consequences were 
or were not reasonably foreseeable.  
When rendering this decision, the VA 
examiner should discuss the Veteran's 
statement received on March 30, 2010 
that alleges specific instances of 
negligence on the part of VA.

The examination report must explicitly 
state that the examiner reviewed the 
entirety of the Veteran's claims file 
before rendering an opinion.  The opinion 
provider should cite to the medical and 
competent lay evidence of record, including 
the Veteran's contentions as to his 
longstanding history of fecal incontinence, 
and explain the rationale for all opinions 
given.

2.  Particularly in light of the Veteran's 
failure to appear for his 2010 colorectal 
examination without a showing of good 
cause, the RO must notify the Veteran that 
it is his responsibility to report for any 
VA examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2010).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying the 
Veteran of any scheduled VA examination 
must be placed in the Veteran's claims 
file.

3.  Then, after ensuring any other 
necessary development has been completed, 
the RO or AMC must readjudicate the 
Veteran's claim.  If action remains adverse 
to the Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires that 
all claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

